Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

 

Dated as of September 30, 2015

 

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among Honeywell International Inc. (the
“Company”), the other borrowers parties to the Credit Agreement referred to
below, the banks, financial institutions and other institutional lenders parties
to the Credit Agreement referred to below (collectively, the “Lenders”) and
CITIBANK, N.A., as agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1) The Company, the Lenders and the Agent have entered into an Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2) The Company and the Majority Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

 

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

 

(a) Section 2.01(a) is amended by deleting in full the following sentence:

 

Notwithstanding anything herein to the contrary, no Revolving Credit Borrowing
may be made in a Major Currency if, after giving effect to the making of such
Revolving Credit Borrowing, the Equivalent in Dollars of the aggregate amount of
outstanding Revolving Credit Advances denominated in Major Currencies, together
with the Equivalent in Dollars of the aggregate amount of outstanding
Competitive Bid Advances denominated in Foreign Currencies, would exceed
$500,000,000.

 

(b) Section 2.03(a) is amended by deleting in full the following sentence.

 

Notwithstanding anything herein to the contrary, no Competitive Bid Borrowing
may be made in a Foreign Currency if, after giving effect to the making of such
Competitive Bid Borrowing, the Equivalent in Dollars of the aggregate amount of
outstanding Competitive Bid Advances denominated in Foreign Currencies, together
with the Equivalent in Dollars of the aggregate amount of outstanding Revolving
Credit Advances denominated in Major Currencies, would exceed $500,000,000.

 

(c) Section 2.10(b)(ii) is deleted in full.

 



SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Administrative Agent
shall have received counterparts of this Amendment executed by the Company and
the Majority Lenders.

 

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants that (i) the representations and warranties of the Company set
forth in Article 4 of the Credit Agreement are true and correct on and as of the
date hereof and (ii) no Default has occurred and is continuing.

 

SECTION 4. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

(d) This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement and constitutes a Loan Document.

 

SECTION 5. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 9.04 of the Credit Agreement.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  HONEYWELL INTERNATIONAL INC.           By: /s/ John J. Tus     Name: John J.
Tus     Title: Vice President and Treasurer             CITIBANK, N.A., as
Administrative Agent and as a Lender           By: /s/ Susan M. Olsen     Name:
Susan M. Olsen     Title: Vice President             JPMORGAN CHASE BANK, N.A.  
        By: /s/ Richard W. Duker     Name: Richard W. Duker     Title: Managing
Director             BANK OF AMERICA, N.A.           By: /s/ Lindsay Kim    
Name: Lindsay Kim     Title: Vice President             BARCLAYS BANK PLC      
    By: /s/ Christopher R. Lee     Name: Christopher R. Lee     Title: Vice
President             DEUTSCHE BANK AG NEW YORK BRANCH           By: /s/ Ming K.
Chu     Name: Ming K. Chu     Title: Vice President             By: /s/ Heidi
Sandquist     Name: Heidi Sandquist     Title: Director  

 



  GOLDMAN SACHS BANK USA           By: /s/ Jamie Minieri     Name: Jamie Minieri
    Title: Authorized Signatory             THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.           By: /s/ Maria Iarriccio     Name: Maria Iarriccio     Title:
Director             MORGAN STANLEY BANK, N.A.           By: /s/ Jason Lipschitz
    Name: Jason Lipschitz     Title: Authorized Signatory             WELLS
FARGO BANK, NATIONAL ASSOCIATION           By: /s/ James Travagline     Name:
James Travagline     Title: Director             BANCO BILBAO VIZCAYA ARGENTARIA
S.A., NEW YORK BRANCH           By: /s/ Brian Crowley     Name: Brian Crowley  
  Title: Managing Director             By: /s/ Luca Sacchi     Name: Luca Sacchi
    Title: Managing Director             BNP PARIBAS           By: /s/ Angela
Bentley Arnold     Name: Angela Bentley Arnold     Title: Managing Director    
        By: /s/ Kwang Kyun Choi     Name: Kwang Kyun Choi     Title: Vice
President  

 



  HSBC BANK USA, NATIONAL ASSOCIATION           By: /s/ Patrick Mueller    
Name: Patrick Mueller     Title: Director             INDUSTRIAL AND COMMERCIAL
BANK OF CHINA LIMITED, NEW YORK BRANCH           By: /s/ Peitao Chen     Name:
Peitao Chen     Title: Deputy General Manager             INTESA SANPAOLO
S.P.A., NEW YORK BRANCH           By: /s/ Jordan Schweon     Name: Jordan
Schweon     Title: Global Relationship Manager             By: /s/ Francesco Di
Mario     Name: Francesco Di Mario     Title: FVP, Credit Manager            
MIZUHO BANK, LTD.           By: /s/ Donna DeMagistris     Name: Donna
DeMagistris     Title: Authorized Signatory             ROYAL BANK OF CANADA    
      By: /s/ Kevin Flynn     Name: Kevin Flynn     Title: Authorized Signatory
            SOCIETE GENERALE           By: /s/ Linda Tam     Name: Linda Tam    
Title: Director  

 



  STANDARD CHARTERED BANK           By: /s/ Felipe Macia     Name: Felipe Macia
    Title: Managing Director             By: /s/ Hsing H. Huang     Name: Hsing
H. Huang     Title: Associate Director             SUMITOMO MITSUI BANKING
CORPORATION           By: /s/ David W. Kee     Name: David W. Kee     Title:
Managing Director             THE NORTHERN TRUST COMPANY           By: /s/
Andrew Holtz     Name: Andrew Holtz     Title: Senior Vice President            
THE ROYAL BANK OF SCOTLAND PLC           By: /s/ Jeannine Pascal     Name:
Jeannine Pascal     Title: Vice President             TORONTO DOMINION (TEXAS)
LLC           By: /s/ Rayan Karim     Name: Rayan Karim     Title: Authorized
Signatory             U.S. BANK NATIONAL ASSOCIATION           By: /s/ Mark Irey
    Name: Mark Irey     Title: Vice President  

 



  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED           By: /s/ Robert
Grillo     Name: Robert Grillo     Title: Director             BANK OF CHINA,
NEW YORK BRANCH           By: /s/ Haifeng Xu     Name: Haifeng Xu     Title:
Executive Vice President             BAYERISCHE LANDESBANK, NEW YORK BRANCH    
      By: /s/ Matthew DeCarlo     Name: Matthew DeCarlo     Title: Senior
Director             By: /s/ Elke Videgain     Name: Elke Videgain     Title:
Vice President             CREDIT AGRICOLE CORPORATE & INVESTMENT BANK          
By: /s/ Mark Koneval     Name: Mark Koneval     Title: Managing Director        
    By: /s/ Gordon Yip     Name: Gordon Yip     Title: Director            
DANSKE BANK A/S           By: /s/ Bjarne Madsen     Name: Bjarne Madsen    
Title: Senior Loan Manager             By: /s/ Gert Carstens     Name: Gert
Carstens     Title: Senior Loan Manager  

 



  DBS BANK LTD.           By: /s/ Jacqueline Tan     Name: Jacqueline Tan    
Title: Senior Vice President             LLOYDS BANK PLC           By: /s/ Erin
Doherty     Name: Erin Doherty     Title: Assistant Vice President            
By: /s/ Julia R. Franklin     Name: Julia R. Franklin     Title: Vice President
            SANTANDER BANK, N.A.           By: /s/ William Maag     Name:
William Maag     Title: Managing Director             THE BANK OF NEW YORK
MELLON           By: /s/ David Wirl     Name: David Wirl     Title: Managing
Director             THE BANK OF NOVA SCOTIA           By: /s/ Michelle Phillips
    Name: Michelle Phillips     Title: Director             UNICREDIT BANK AG,
NEW YORK BRANCH           By: /s/ Ken Hamilton     Name: Ken Hamilton     Title:
Managing Director             By: /s/ Betsy Hudson     Name: Betsy Hudson    
Title: Associate Director  

 



  WESTPAC BANKING CORPORATION           By: /s/ Richard Yarnold     Name:
Richard Yarnold     Title: Senior Relationship Manager  

 